In the Supreme Court of Georgia



                                     Decided:     May 11, 2015


       S15Y0228. S15Y0229. IN THE MATTER OF ROBERT GIST.

      PER CURIAM.

      These disciplinary matters are before the Court on Notices of Discipline

seeking the disbarment of Robert Gist (State Bar No. 296269). The State Bar

attempted to serve Gist personally at the address listed with the State Bar, which

was a post office box, but Gist did not acknowledge service of the disciplinary

pleadings within 20 days of mailing. The State Bar then properly served Gist

by publication, pursuant to Bar Rule 4-203.1 (b) (3) (ii). Gist failed to file a

Notice of Rejection. Therefore, he is in default, has waived his rights to an

evidentiary hearing, and is subject to such discipline and further proceedings as

may be determined by this Court. See Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Gist’s default, show that, with

regard to S15Y0228, Gist administered a trust for a since-deceased client, for

whom he had drafted a will, but failed to communicate with or timely respond

to requests from a co-trustee, ceased providing statements regarding the trust in
December 2007, failed to provide an accounting and other information requested

by the co-trustee, and wrote checks on behalf of the trust from an account that

was not an attorney trust account. In an August 2013 letter sent to the

co-trustee’s counsel, Gist denied that he represented the since-deceased client

or the trust and stated that there were no longer funds available from the trust.

Gist was served by publication and mail with a Notice of Investigation, but he

failed to file a timely sworn, written response, as required by Bar Rule 4-204.3.

As of July 1, 2014, Gist is under an administrative suspension for his failure to

pay Bar dues, and this Court suspended Gist on December 9, 2013, for failure

to comply with the rules concerning mandatory legal education.

      As to S15Y0229, the facts show that, on June 1, 2013, Gist signed a letter

in proceedings related to his work as a General Securities Representative with

the Financial Industry Regulatory Authority, consenting to findings related to

certain conduct. Specifically, from 2003 to 2011, Gist misappropriated several

million dollars invested by more than 30 clients. Gist misrepresented that he

would invest the clients’ money in securities, but instead funneled the money

into ENCAP Technologies, LLC, a company he co-founded. Gist perpetuated

the scheme by sending clients wholly fabricated account statements and by

                                       2
making periodic payments with funds obtained from other investors or from

selling units of ENCAP.

      Based on these facts, the Investigative Panel found probable cause to

believe that, with regard to S15Y0228, Gist violated Rules 1.2, 1.3, 1.4, 1.15 (I),

1.15 (II), 1.16, 8.4 (a) (4), and 9.3 of the Georgia Rules of Professional Conduct

found in Bar Rule 4-102 (d). As to S15Y0229, the Investigative Panel found

probable cause to believe that Gist violated Rules 1.15 (I), 1.15 (II), 8.4 (a) (4),

and 9.3. The maximum sanction for a violation of Rules 1.2, 1.3, 1.15 (I), 1.15

(II), and 8.4 (a) (4) is disbarment, and the maximum sanction for a violation of

Rules 1.4, 1.16, and 9.3 is a public reprimand. In aggravation of discipline, the

Investigative Panel found that Gist had a dishonest or selfish motive; that these

two matters, taken together, suggest a pattern of misconduct; that the

complainants were vulnerable victims; that Gist has experience in the practice

of law, having been admitted in 1980; and that Gist shows indifference to

making restitution.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of Robert Gist be removed from the rolls of persons authorized to practice

                                         3
law in the State of Georgia. Gist is reminded of his duties pursuant to Bar Rule

4-219 (c).

      Disbarred. All the Justices concur.




                                       4